VAN der VOORT, Judge,
concurring and dissenting:
I concur in the granting of a new trial to appellant because the mother of the child was permitted to testify over objection that the baby was premature without any medical testimony in support of this conclusion, but I respectfully dissent to that part of the Per Curiam Order which purports to approve the prospective questioning of the mother as to specific acts of intercourse with other men. Such cross examination is, in my judgment, improper in the manner proposed at the trial of this case.
PRICE, J., joins in this concurring and dissenting opinion.